Heffernan, J.
(dissenting). A committee of the United States Senate is desirous of examining as a witness one Erickson. The latter is a prisoner under sentence by a court of competent jurisdiction in a penal institution of this State and is within the dominion and exclusive jurisdiction of the State.
An order has been made by a Justice of the Supreme Court directing that Erickson be produced before the committee for interrogation. The prisoner is appealing from the order.
The committee conducting the investigation is not a court and not a body or officer with authority to exercise criminal jurisdiction and hence the provisions of subdivision 2 of section 10-c of the Code of Criminal Procedure have no application. Neither is this proposed investigation a special proceeding within the meaning of sections 415 and 416 of the Civil Practice Act.
There is no authority for the making of the order appealed from and, consequently, it is a nullity and should be reversed and the application for an order directing the production of appellant for examination should be denied.
Peoic, P. J., Cohn, Callahan and Van Yoorhis, JJ., concur in Per Curiam opinion; Heffernan, J., dissents and votes to reverse, in opinion.
Order affirmed.